EXHIBIT 10.1


THE SECURITIES EVIDENCED BY THIS CONVERTIBLE NOTE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE SOLD, OR OTHERWISE TRANSFERRED, IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT AND UNDER ANY SUCH
APPLICABLE STATE LAWS.


INTREorg Systems Inc.


COMMERCIAL CONVERTIBLE PROMISSORY NOTE
(Conversion of Payables)
 
 

$406,960.90   Dated: April 10, 2009

 
On this the 10th day of April, 2009, FOR VALUE RECEIVED, INTREorg Systems, Inc.,
a Texas corporation located at 501 Trophy Lake Drive Ste 314 PMB 106, Trophy
Club, Texas, 76262 (hereinafter "Maker"), promises to pay to J.H. Brech, LLC or
his/her/its assigns (“Holder”),  the principal amount of Four hundred six
thousand nine hundred sixty Dollars and ninety cents ($406,960.90) (“Loan”)
advanced by Holder in the form of services rendered in accordance with the
Consulting Agreement with J.H. Brech, LLC dated September 1, 2004, together with
interest on the unpaid principle amounts as set forth in this Commercial
Convertible Promissory Note (this “Note”)(the Loans and interest thereon
referred to collectively as the “Indebtedness”) no later than April 10, 2011
(the “Maturity Date”).


The principle amount advanced by Holder is: US $406,960.90


1)  Principle Amount.  The entire principle amount of Four hundred six thousand
nine hundred sixty dollars and ninety cents ($406,960.90) (“Principal Amount”)
shall be owned by Maker upon signing of this Note, and shall be payable on the
Maturity Date (as defined herein).


2)  Interest on the Loan.  From the date of this Loan and thereafter until
maturity or earlier repayment in full of such Loan, interest on the principle
amount of the Loan outstanding shall be calculated for each monthly payment
period on the basis of a calendar month elapsed for the Loan and accrue and be
payable monthly in amount equal to one half  percent (0.5%) of the Principle
Amount per month (6% per year) simple interest (unless Note goes into default at
which time this Note will begin to accrue at a higher and compounded interest
rate).


3)  Payments:


a)  Interest Payments.  Interest shall be paid by Maker to Holder annually at
the rate of 6% of the Principle Amount per calendar year starting the month
following the first anniversary date as first written above and due each 12
month thereafter on the same day of each month until Principal Amount is paid to
Holder in full.


b)  Interest rate for Overdue Amounts.  In the Event of Default, Maker shall be
liable to Holder for a late fee of Fifty and No/100 Dollars ($50.00) per day up
to a maximum of ten (10) days.  In the event this Note goes into default, late
fees will no longer apply.  However, Maker will be responsible for interest as
follows: From and after the occurrence of any Event of Default (as that term is
defined herein) or the Maturity Date, whether by acceleration or otherwise,
interest shall accrue on the amount of principal balance outstanding hereunder
at the rate of eighteen percent (18%) per annum, and upon default, shall
compound yearly (the “Default Rate”).  Interest accruing at the Default Rate
shall be payable upon demand.


c)  Other Payment Provisions.  All payments of principle and interest hereunder
shall be payable to Holder in lawful money of the United States of America in
immediately available funds.  All delivery of payments shall be made at the
offices of Holder, or at such other place as Holder may designate in writing, no
later than 3 p.m. on the date when due, without offset.  Any payment coming due
on a day which is not a Business Day, shall be made on the next succeeding
Business Day, and any such extension of the time of payment shall be included in
the computation of interest payments.  All payments shall be made via bank wire
transmission as per the following bank wire instructions:
 
 
 
 

--------------------------------------------------------------------------------

 


____________________
____________________
____________________
____________________


d) Prepayments.  Maker may prepay the unpaid balance of any of the Note in whole
at any time or in part from time to time without penalty; provided that any such
prepayment is accompanied by interest accrued and unpaid on the amount so
prepaid to the date of such prepayment.


e) All agreements between the Maker hereof and the Holder hereof, whether now
existing or hereafter arising and whether written or oral, are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration of the maturity hereof, or otherwise, shall the amount paid, or
agreed to be paid to the Holder hereof for the use, forbearance, or detention of
the money to be loaned hereunder or otherwise or for the payment or performance
of any covenant or obligation contained herein or in any other document
evidencing, securing, or pertaining to the indebtedness evidenced hereby, exceed
the maximum amount permissible under applicable law.  If from any circumstance
whatsoever fulfillment of any provision hereof or of such other documents, at
the time performance of such provision shall be due, shall involve transcending
the limit of validity prescribed by law, the ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity, and if from any such
circumstance the Holder hereof shall ever receive as interest or otherwise an
amount which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal
indebtedness of the undersigned to the Holder hereof, and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of principal
hereof, such excess shall be refunded to the undersigned.  All sums paid or
agreed to be paid by the undersigned for the use, forbearance or detention of
the indebtedness of the undersigned to the Holder hereof shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full term of such indebtedness until payment in full in such
manner that there will be no violation of the applicable laws pertaining to the
maximum rate or amount of interest which may be contracted for, charged or
received with respect to such indebtedness.  The terms and provisions of this
paragraph shall control and supersede every other provision of all agreements
between the undersigned and the Holder hereof.


4)  Maturity.  Upon signature execution of this Note, the entire outstanding
Indebtedness hereunder, including any and all accrued and unpaid interest and
any other amounts due hereunder, shall become due and payable in full on the
Maturity Date (as defined herein).


5)  Assignment.  Maker may not assign, transfer, novate or dispose of this Note,
or any of its interests, rights or obligations hereunder, without the prior
written consent of the Holder.


6)  Cancellation.  Maker understands and agrees that, upon signing of this Note,
the entire Principal Amount shall be owed by Maker on the Maturity Date (as
described herein) and that Interest shall be owed by Maker each month thereafter
on the same day of this Note until such Principal Amount is paid in full.  Maker
further understands and agrees that, once executed by Maker, this Note may not
be cancelled by Maker at for any reason whatsoever.


7)  Default and Acceleration:


a)  The occurrence of any of the following shall constitute an “Event of
Default” under this Commercial Convertible Promissory Note.


i)  The failure of Maker to pay the Principal Amount, which shall be due on the
Maturity Date, immediately upon execution of this Note by Maker.


ii)  The failure of Maker to pay the monthly interest payments by the agreed
upon due date, as described herein.


iii)  The institution of legal proceedings against the Maker under any state
insolvency laws, federal bankruptcy law, or similar debtor relief laws then in
effect.


v)  The failure of Maker to remain current in its SEC filings and GAAP audited
financial requirements.


vi)  The failure of Maker to maintain an SEC approved independent auditor.
 
 
 
2

--------------------------------------------------------------------------------

 


b) In the event of (a)(i) through (a)(vii) above, then a default may be declared
at the option of Holder without presentment, demand, protest or further notice
of any kind (all of which are hereby expressly waived by Maker).  In such event
Holder shall be entitled to be paid in full the balance of any unpaid principal
amount hereunder plus all accrued and unpaid interest hereunder and any costs to
enforce the terms hereof, including, without limitation, reasonable attorney’s
fees.  Holder may waive any Event of Default before or after it occurs and may
restore this Commercial Convertible Promissory Note in full effect without
impairing the right to declare it due for a subsequent default.


c) No course of dealing between Holder and Maker or any failure or delay on the
part of Holder in exercising any rights or remedies hereunder shall operate as a
waiver of any rights or remedies of Holder under this or any other applicable
instrument.  No single or partial exercise of any rights or remedies hereunder
shall operate as a waiver or preclude the exercise of any other rights or
remedies hereunder.


d) Holder is empowered to set off and apply any monies at any time held or any
other indebtedness at any time due and payable by Holder to or for the credit of
Maker against the Indebtedness of Maker evidenced by this Note.  Holder shall
promptly notify Maker after any such set-off, provided that the failure to
provide notice shall not affect the validity of the set-off.


e) Name of the rights, remedies, privileges, or powers of Holder expressly
provided for herein shall be exclusive, but each of them shall be cumulative
with and in addition to every other right, remedy, privilege and power now or
hereafter existing in favor of Holder, whether at law or in equity, by statue or
otherwise.


f) Maker shall pay all reasonable expenses of any nature, whether incurred in or
out of court, and whether incurred before or after this Note shall become due at
its maturity date or otherwise (including but not limited to reasonable
attorney’s fees and costs) which Holder any deem necessary or proper in
connection with the satisfaction of indebtedness.  Holder is authorized to pay
at any time and from time to tome any or all of such expenses, add the amount of
such payment to the amount of principal outstanding and charge interest thereon
at the rated specified herein.


8)  Conversion Privilege:  The Holder of this Note shall have the option, in its
sole discretion, until maturity and extension if mutually agreed, to convert all
or part of the principal balance and accrued interest of this Note to common
stock of the Maker at $ 1.00 per share. Upon conversion, the stock will be
issued as follows:


Name: J.H. Brech, LLC
Address: 1101 E. Duke Street
Address: Hugo, Oklahoma, 74743
Tax ID # ____________________


9)  Severability.  In the event any one or more of the provisions contained in
this Note or any other loan document shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegally or
unenforceability shall not effect any other provision of this Note or such other
loan documents, but this Note and such other loan document shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein or therein.


10)  Representation and Warranty.  Maker hereby declares, represents and
warrants to Holder that it is a business or commercial organization and that the
Indebtedness evidenced hereby is made for the purpose of acquiring or carrying
on a business or commercial enterprise within the meaning of the laws of the
State of Texas.  Maker shall keep available those number of shares as referred
to in paragraph 8 above reserved and issuable only to Holder until the entire
principle and interest of this Note is satisfied.  Maker hereby further declares
represents and warrants to Holder the following:


a)  The authorized capital stock of the Company consists of 100,000,000 shares
of Common Stock and 10,000,000 shares of  Preferred Stock of which 10,306,016
shares and 0 shares, respectively, are issued and outstanding as of the date
hereof and are fully paid and non-assessable.


b)  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state or jurisdiction in which it is incorporated
and is duly qualified as a foreign corporation in all jurisdictions in which the
failure to qualify would reasonably be expected to have a material adverse
effect on the business, properties, prospects, condition (financial or
otherwise) or results of operations of the Company or on the consummation of any
of the transactions contemplated by this Agreement (a “Material Adverse
Effect”).
 
 
 
3

--------------------------------------------------------------------------------

 


c)  The Company has the requisite corporate power and authority to enter into
the Note and to perform all of its obligations hereunder and thereunder
(including the issuance, sale and delivery to Holder of the Securities).  The
execution, delivery and performance by the Company of the Documents and the
consummation by the Company if the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action of the part of the
Company and no further filing, consent, or authorization is required by the
Company, its board of directors, or its stockholders.


d)  Since June 30, 2008 there has been no material adverse change and no
material adverse development in the assets, liabilities, business, properties,
operations, financial condition, results of operation or prospects of the
Company or any of its Subsidiaries.


Holder’s Warranty:


a) Holder is purchasing the Note and the Common Stock issuable upon conversion
or redemption of the Note (the “Conversion Shares” and, collectively with the
Note, the “Securities”) for its own account, for investment purposes only and
not with a view towards or in connection with the public sale or distribution
thereof in violation of the Securities Act.


b) Holder is (i) and “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act, (ii) experienced in making investments of
the kind contemplated by this Agreement, (iii) capable, by reason of its
business and financial experience, of evaluating the relative merits and risks
of an investment in the Securities, and (iv) able to afford the loss of its
investment in the Securities.


c) Holder understands that the Securities are being offered and sold by the
Company in reliance on an exemption from  the registration requirements of the
Securities Act and equivalent state securities and “blue sky” laws, and that the
Company is relying upon the accuracy of, and the Holder’s compliance with,
Holder’s representations, warranties and covenants set for the in this Agreement
to determine the availability of such exemption and the eligibility of Holder to
purchase the Securities;


d) Holder understands that the Securities have not been approved or disapproved
by the Securities and Exchange Commission (the “Commission’) or state or
provincial securities commission


e) This Agreement has been duly and validly authorized, executed and delivered
by Holder and is a valid and binding agreement of Holder enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and except as rights to indemnity and
contribution may be limited by federal or state securities laws or the public
policy underlying such laws.


11) Notice.  All notices, demands and other communications given or delivered
under this Agreement shall be in writing and shall be deemed to have been given
when personally delivered, mailed by first class mail, return receipt requested,
or delivered by express courier service or emailed or sent via facsimile with a
hard copy to follow:
 
 

If to Consultant:   J.H. Brech, LLC    1101 E. Duke Street    Hugo, Oklahoma,
74743      If to Company:   INTREorg Systems Inc.    501 Trophy Lake Dr. Ste 314
PMB 106    Trophy Club, Texas, 76262 

 
12)  Waiver of Trail by Jury: Maker agrees that any suit, action or proceeding,
whether claim or counterclaim, brought or instituted by Holder on or with
respect to this Note shall be tried only by a court and not by a jury.  MAKER
HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION,
OR PROCEEDING.  Maker acknowledges and agrees that Holder would not extend
credit hereunder if this waiver of a jury trial were not part of this Note.


13)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.
 
 
 
4

--------------------------------------------------------------------------------

 


14)  Assignable.  This Note and Holder’s Interest therein, may be assigned to
another in whole or part by Holder at Holder’s option.


IN WITNESS WHEREOF, the undersigned has caused this Commercial Convertible
Promissory Note to be executed as of the day and year first above written.
 
 

 
INTREorg Systems, Inc.
 
a Texas Corporation
     
by:_______________________
  President           
J.H. Brech, LLC
 
a Texas Limited Liability Company
     
by:_______________________
  Manager/Member 

 




          

 
 

 
 
5

--------------------------------------------------------------------------------

 
           